Citation Nr: 0907794	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a parathyroidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk



INTRODUCTION

The Veteran had active service from January 1979 to January 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claim.

In her February 2005 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a personal hearing over which 
a Veterans Law Judge of the Board would have presided while 
at the RO.  In January 2007, she was notified that a Travel 
Board hearing had been scheduled for February 13, 2007, 
however, she failed to appear as scheduled.  As such, her 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran has severe hypoparathyroidism, severe 
hypocalcemia, no parathyroid hormone, and low calcium levels 
as a consequence of a VA  parathyroidectomy conducted in June 
2002.

2.  There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on the 
part of VA in providing examination, diagnosis, and 
conducting a parathyroidectomy in June 2002.  The Veteran's 
residuals of the parathyroidectomy were reasonably 
foreseeable as a consequence of the surgical procedure.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
parathyroidectomy conducted in June 2002 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361, 3.800 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2003, October 2005, March 2006, 
and January 2007, the Veteran was notified of the evidence 
not of record that was necessary to substantiate her claim.  
She was told what information that she needed to provide, and 
what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements in the present 
appeal, the requisite notice was sent to the Veteran by the 
letters dated in March 2006 and January 2007.   Nevertheless, 
because the Veteran's claim is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
Veteran under the holding in Dingess, supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA and 
private medical treatment records have been obtained.  A 
medical opinion from a VA examiner has been obtained.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.  In sum, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.

Compensation under 38 U.S.C.A. § 1151

The Veteran contends that she has severe hypoparathyroidism, 
severe hypocalcemia, no parathyroid hormone, and low calcium 
levels as a consequence of a VA  parathyroidectomy conducted 
in June 2002.

The Veteran's first claim for compensation under 38 U.S.C.A. 
§ 1151 was received in October 2003.  

A veteran disabled as a result of VA medical treatment may 
receive compensation for a qualifying additional disability 
in the same manner as if such additional disability were 
service connected.  38 U.S.C.A. § 1151.   Effective for 
claims received on or after October 1, 1997, an additional 
disability is a qualifying disability if it was not the 
result of the veteran's willful misconduct, the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on the part of 
the VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the veteran's additional 
disability; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider, 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

On June 13, 2002, VA physicians performed a parathyroidectomy 
on the Veteran due to her overactive thyroid glands.  
Immediately preceding her surgery, the Veteran signed a 
written informed consent form regarding the procedure and its 
possible consequences.

Since this June 2002 parathyroidectomy, the Veteran has 
developed severe hypoparathyroidism and severe hypocalcemia.  
In a Written Brief Presentation dated in February 2009, the 
Veteran's representative stated the Veteran recognizes that 
her condition was an outcome of the surgery, but that her 
third parathyroid gland was not properly preserved and has 
prevented her from being able to attempt another surgery to 
correct her balance of calcium. 

In an August 2003 opinion, a private medical physician 
concluded that the Veteran's low calcium levels were due to 
her having "hypoparathyroidism secondary to surgical removal 
of her three and one half parathyroid glands for overactive 
parathyroid glands which were causing high calciums 
previously."

In a March 2004 VA opinion, a VA physician reviewed the 
Veteran's entire claims file and determined that the Veteran 
did have a parathyroidectomy for appropriate reasons in that 
she had an overactive thyroid gland.  The physician stated 
that the consequence of this surgery was to make somebody 
have no parathyroid hormone, and that this was an expected 
and necessary outcome of a parathyroidectomy.  The physician 
also concluded that the Veteran's low calcium levels were 
certainly likely in this type of procedure.  Therefore, the 
VA physician ultimately concluded that there was "no 
additional liability from any of the factors mentioned in #1 
though #3 under 38 U.S.C.A. 1151."

The first requirement in this type of case is whether the 
Veteran suffered an additional disability or death.  In this 
case, the requirement of additional disability is established 
as the Veteran has severe hypoparathyroidism, severe 
hypocalcemia, no parathyroid hormone, and low calcium levels.

The second requirement is whether the medical or surgical 
treatment rendered resulted in the Veteran's additional 
disability.  Here, the evidence does not show that the 
proximate cause of the Veteran's additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
performing the surgery, or that the proximate cause of the 
Veteran's death was an event that was not reasonably 
foreseeable.  The medical opinions of record state that the 
Veteran's additional disabilities were an "expected and 
necessary outcome of a parathyroidectomy."  These medical 
opinions do not present evidence of the Veteran's additional 
disability being caused by an act of carelessness, 
negligence, lack of proper skill, error of judgment, or 
similar fault on the part of VA occurred.  Therefore, the 
Board finds that the surgical treatment rendered did not 
result in the Veteran's additional disability, and thus the 
Board must deny the Veteran's claim for § 1151 compensation 
for the cause of the Veteran's residuals of a 
parathyroidectomy.

The preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a parathyroidectomy is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


